Exhibit 99.2 NetApp Q1 FY2011 Earnings Results Supplemental Commentary August 18, 2010 This supplemental commentary is being provided concurrently with our earnings press release to allow for additional time for review and analysis prior to commencement of the company’s earnings call. These prepared remarks will not be read during the live call. The call will focus on strategic commentary from the CEO and CFO, followed by a question and answer session. Safe Harbor Statement These prepared remarks contain forward-looking statements and projections that involve risk and uncertainty, including the statements under the Q2 FY11 outlook section regarding our forecasted financial performance and share count for the second quarter of fiscal 2011. Actual results may differ materially from our statements or projections. Factors that could cause actual results to differ from our projections include, but are not limited to, customer demand for our products and services; our ability to increase revenue and manage our operating costs; increased competition risks associated with the anticipated growth in the networked storage market; general economic and market conditions; our ability to deliver new product architectures and enterprise service offerings; our ability to design products and services that compete effectively from a price and performance perspective; our reliance on a limited number of suppliers; and our ability to accurately forecast demand for our products. Other equally important factors are detailed in our accompanying press release as well as in our 10-K and 10-Q reports on file with the SEC and also available on our website, all of which are incorporated by reference into today’s commentary. All numbers herein are stated in accordance with U.S. Generally Accepted Accounting Principles (GAAP) unless indicated otherwise. To see the reconciling items between our non-GAAP and GAAP financial information, refer to the table at the end of this document, as well as in our press release and on our website. Q1 Fiscal 2011 Overview Fiscal year 2011 is off to a good start for NetApp. With a 51% year over year increase in product revenue and higher than expected profitability, this is the strongest first quarter in our history. The strength of our business is evident in many aspects, with year over year increases in revenue across all geographies, greater contributions from channel partners and strong cash generation. Revenue Q1 FY11 Revenue % of Q1 FY11 Revenue Sequential Growth1 Year/Year Growth Product Revenue $721M 63% (5%) 51% Software Entitlements & Maintenance $175M 15% 0% 6% Service $242M 21% 1% 25% Net Revenue $1,138M (3%) 36% Net revenue for the first quarter was $1.14 billion, a decrease of 3% sequentially and an increase of 36% year over year. Foreign currency effects2 decreased our sequential results by approximately one percentage point and had an immaterial effect on our year over year revenue growth rate. Product revenue declined 5% sequentially to $721 million and increased 51% year over year. This is the second consecutive quarter of at least 50% year over year product revenue growth. The product component of revenue decreased slightly as part of the overall revenue mix to 63% of total revenue, from 65% last quarter. 1 Sequential growth calculation based upon Q4FY10 results, which can be found at www.investor.netapp.com 2 Foreign currency effects represent the translation effect of changes in average foreign exchange rates between the current period and the comparative prior periods (or, in the case of deferred revenue, the exchange rate in effect when the transaction was invoiced), less current period actual net gains or losses on revenue hedging activities. Revenue from software entitlements and maintenance (SEM), which is a deferred revenue element and is recognized over the related contract period, was $175 million or 15% of total revenue.SEM revenue was flat sequentially and increased 6% year over year. Service revenue was $242 million, an increase of 1% sequentially and 25% year over year.Service revenue was up slightly from last quarter to 21% of total revenue and is comprised mainly of hardware maintenance support contracts and professional services. · Revenue from hardware maintenance support contracts, which is also a deferred revenue element, comprised approximately 65% of our services revenue this quarter, and increased 6% sequentially and 23% year over year. · Professional services were down 5% sequentially, and up 29% year over year. Gross Margin Q1 FY11 Q4 FY10 Q1 FY10 Non-GAAP Gross Margin 64.5% 64.6% 63.6% Product 58.1% 59.7% 56.8% S/W Entitlements & Maintenance 98.1% 98.2% 98.1% Services 59.4% 55.8% 51.0% On a non-GAAP basis, consolidated gross margin was 64.5% of revenue for the first quarter, a slight decrease from the prior quarter with lower product gross margins partially offset by higher service gross margins. Operating Expenses Q1 FY11 Q4 FY10 Q1 FY10 Non-GAAP Operating Expenses $519M $541M $444M Non-GAAP operating expenses were $519 million, a decrease of 4% sequentially and an increase of 17% year over year. Q1 operating expenses remained at 46% of revenue, similar to Q4. In keeping with our plan to grow our sales and engineering staff worldwide, our headcount increased by 640 people from Q4, ending Q1 with 8,973 employees.
